Citation Nr: 0426682	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from March 1978 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which inter alia reopened a previously denied 
claim of entitlement to service connection for a low back 
disorder, but denied the merits of the claim.  The appellant 
disagreed and this appeal ensued.  In April 2004, the Board 
remanded the claim for additional adjudication.  


FINDINGS OF FACT

1.  A March 1996 Board decision denied the claim of 
entitlement to service connection for spina bifida and 
myositis.  

2.  The evidence received since March 1996 concerning the 
claim of service connection for spina bifida and myositis is 
new and material.  

3.  The appellant has a current low back disorder that is not 
etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  The March 1996 Board decision denying service connection 
for spina bifida and myositis is final.  38 U.S.C.A. § 7104 
(West 2002).  

2.  Evidence received since the March 1996 Board decision 
relevant to the claim of service connection for a low back 
disorder is new and material; thus, the requirements to 
reopen that claim have been met.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Previously Denied Claim

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
With respect to the application to reopen the previously 
denied service-connection claim, the Board finds VA has fully 
satisfied its duties of notice and assistance and that 
sufficient evidence is of record to decide the claim.  If 
there were any deficiency of notice or assistance, it would 
not be prejudicial to the appellant, given the favorable 
nature of the Board's decision.  No further assistance in 
developing the facts pertinent to the application for 
reopening is required.  

By a March 1996 decision, the Board denied the claim of 
entitlement to service connection for spina bifida and 
myositis.  Decisions of the Board are final, see 38 U.S.C.A. 
§§ 7104(a) and (b) (West 2002), unless new and material 
evidence is submitted to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

The appellant seeks to reopen the previously denied claim.  
Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen was prior to 
August 29, 2001, and the following regulation defining new 
and material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the September 
1998 Board decision is of concern for the purpose of 
reopening this claim.  The evidence is presumed credible for 
the purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In denying the claim in March 1996, the Board found that the 
appellant had not submitted new and material evidence to 
reopen an October 1979 RO denial of service connection for 
these disorders.  The evidence received since March 1996 
includes VA clinical records showing diagnoses of bulging 
discs at L3-L4 and at L5-S1.  This evidence, on its face, is 
relevant to the initial element of a service-connection claim 
- medical evidence of a current diagnosis - a reason for the 
earlier denial of the claim in March 1996.  

The additional evidence received since the March 1996 Board 
decision constitutes new and material evidence.  As such, the 
claim of entitlement to service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

II. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
510 3A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The provisions of the VCAA are applicable with regard to the 
reopened claim of service connection for a low back disorder.   
The veteran's initial claim involved in this case was 
received in the early 1990s, and there is no issue as to 
provisions of forms or instructions for applying for the 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in July 2001, after November 9, 
2000, the date the VCAA was enacted.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the veteran filed his application to reopen, the RO 
sent him a July 2001 letter notifying him of the denial of 
the application and an August 2001 letter discussing the 
appellate procedure for his claim.  After the appellant 
disagreed with the action, the RO sent him a February 2002 
statement of the case that informed him of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claim, including identification of elements for which 
evidence was deficient.  By a June 2002 letter, the RO 
informed him of the date and place of a hearing he requested; 
he failed to report for the hearing.  In July 2002, the RO 
sent him a supplemental statement of the case that told him 
of the evidence considered, the legal criteria applicable, 
and the analysis of the claim, including identification of 
elements for which evidence was deficient.  By an October 
2002 letter, the RO informed him of the date and place of a 
hearing he requested; a transcript of the hearing is of 
record.  In April and August 2003, the RO sent him 
supplemental statements of the case that told him of the 
evidence considered, the legal criteria applicable, and the 
analysis of the claim, including identification of elements 
for which evidence was deficient.  In an August 2003 letter, 
the RO informed the appellant of elements of the claim for 
which the evidence was deficient.  In March 2004, the Board 
remanded the claim for the RO to issue a supplemental 
statement of the case concerning evidence received since 
August 2003.  In April 2004, the RO issued a supplemental 
statement of the case that told him of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claim, including identification of elements for which 
evidence was deficient.  

VA has informed the veteran of the information and evidence 
necessary to substantiate the claims.  In 2001, the RO 
notified him of the need for information or evidence 
concerning the claim, including the need for new and material 
evidence to reopen the previously denied claim of service 
connection for a low back disorder.  In response, he 
identified sources of treatment, and records from these 
sources are associated with the claims file.  The veteran has 
been informed of the information and evidence not of record 
that is necessary to substantiate the claim (particularly, 
the lack of material evidence to reopen the previously denied 
claims and the lack of medical evidence of a current back 
disorder and connecting any back disorder to his service), of 
the information and evidence he was expected to provide, of 
the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  See Pelegrini II, No. 
01-944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA' s or the veteran's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the veteran communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical records, VA and private treatment records, 
documents received on multiple occasions from the appellant.  
He has not identified any additional VA or private treatment 
records with regard to the claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes a VA examination of the low back 
in February 2003.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  



III.  Analysis

The appellant argues that he has a low back disorder that is 
related to an injury he sustained in service or, 
alternatively, that it arose secondary to his service-
connected right knee disability.  Service connection means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In order to establish service connection, 
either the evidence must show affirmatively that such a 
disease or injury was incurred in or aggravated by service, 
or statutory presumptions may be applied.  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as arthritis - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2003).  To establish service connection on a secondary basis 
for a disorder clearly separate from the service-connected 
disorder, there must be present medical evidence to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown , 7 Vet. App. 134, 137 
(1994).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The medical evidence of record shows various descriptions of 
disorders affecting the lumbar spine.  A VA examination 
report in October 1979 diagnosed moderate to severe myositis 
of the right lumbar paravertebral muscles and spina bifida 
occulta at L5.  VA x-ray report in February 1991 noted an 
increase in the lumbosacral angle most likely representing 
muscle spasm.  VA clinical records in March 1991, March 1992, 
and July 1996 reported diagnostic impressions of back pain.  
A lumbar spine CT scan in August 2002 diagnosed concentric 
bulging at L5-S1 and L3-L4 without significant stenosis or 
nerve root narrowing.  

The service medical records are silent as to diagnosed low 
back pain, though there is one mention of back pain in a 
clinical record entry.  The enlistment examination in 
February 1978 revealed a normal spine clinical evaluation and 
no complaints of recurrent back pain.  A March 29, 1978, 
clinical record entry indicated complaints of sore throat, 
chest pain, and back pain for the previous nine days.  There 
are no following clinical records showing the cause of these 
complaints, or whether there was continuing back pain.  The 
appellant separated from service in August 1978, though the 
service medical records did not include a separation 
examination report.  

The key question in this case is whether there is a medical 
nexus between the current medical evidence of a low back 
disorder (beginning in February 1991) and the appellant's 
1978 service.  With respect to the disc bulging diagnosed in 
2002, the sole medical document addressing the etiology of 
this is the VA examination of July 2003, wherein the examiner 
opined that the bulging discs could cause the appellant's low 
back pain, though there was no evidence in the service 
medical records to indicate that these bulging discs were 
caused at that time.  Moreover, he opined, the service-
connected right knee disability was not the cause of the 
bulging discs.  In rendering this opinion, the examiner had 
access to the claims file, and specifically discussed his 
review of the service medical records and the medical 
documentation in the claims file of a low back disorder 
beginning in 1991, more than 12 years after the appellant 
separated from service.  Thus, there is no medical evidence 
connected the disc bulging to the appellant's service.  

As for the VA examination in October 1979 showing spina 
bifida, that disorder (even if it were currently shown by the 
evidence) is a congenital anomaly and is not a disability 
resulting from disease or injury for which compensation can 
be paid.  38 C.F.R. § 3.303(c) (2003).  The October 1979 
examination also diagnosed myositis, which was identified 
after the appellant separated from service is not reported on 
the most recent medical evidence.  The examination report in 
October 1979 noted a history of May 1978 fall with injury to 
the right lumbar region and the right knee.  The service 
medical records do not record a May 1978 fall, and the one 
entry in March 1978 does not mention a fall as the cause of 
the complaints of back pain.  There is no subsequent 
discussion of any back complaints in the service medical 
records, and there is no post-service evidence of a back 
disorder until October 1979.  Thus, there is no medical 
evidence to link the myositis (even if it were currently 
shown by the evidence) to service.  

As there is no other medical evidence discussing in any 
manner the etiology of the current low back disorder, the 
weight of the evidence is against the claim.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
low back disorder.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.  

The reopened claim of service connection for a low back 
disorder is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



